ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2014-04-01_ORD_01_NA_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    Délimitation maritime
                   dans la mer des caraïbes
                     et l’Océan Pacifique
                       (COSTA RICA c. NICARAGUA)


                      ORDONNANCE DU 1er AVRIL 2014




                             2014
                      INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                    Maritime delimitation
                     in the caribbean sea
                    and the pacific OCEAN
                       (COSTA RICA v. NICARAGUA)


                         ORDER OF 1 APRIL 2014




4 CIJ1063.indb 1                                       16/04/15 12:57

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 1er avril 2014,
                                           C.I.J. Recueil 2014, p. 461




                                                Official citation :
                        Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                               (Costa Rica v. Nicaragua), Order of 1 April 2014,
                                           I.C.J. Reports 2014, p. 461




                                                                                1063
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071179-1




4 CIJ1063.indb 2                                                                             16/04/15 12:57

                                               1er AVRIL 2014

                                               ORDONNANCE




                    Délimitation maritime
                   dans la mer des caraïbes
                     et l’Océan Pacifique
                   (COSTA RICA c. NICARAGUA)




                    Maritime delimitation
                     in the caribbean sea
                    and the pacific ocean
                   (COSTA RICA v. NICARAGUA)




                                               1 APRIL 2014

                                                 ORDER




4 CIJ1063.indb 3                                                16/04/15 12:57

                     461 	




                                    COUR INTERNATIONALE DE JUSTICE


         2014
                                                    ANNÉE 2014
       1er avril
     Rôle général                                   1er avril 2014
        no 157

                                   Délimitation maritime
                                  dans la mer des caraïbes
                                    et l’Océan Pacifique
                                         (COSTA RICA c. NICARAGUA)




                                                  ORDONNANCE


                     Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                                M. Couvreur, greffier.


                         La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                     graphe 1, 48 et 49 de son Règlement,
                        Vu la requête déposée au Greffe de la Cour le 25 février 2014, par
                     laquelle la République du Costa Rica a introduit une instance contre la
                     République du Nicaragua au sujet d’un différend relatif à la délimitation
                     maritime dans la mer des Caraïbes et l’océan Pacifique ;
                        Considérant que, le 25 février 2014, un exemplaire original de la requête
                     a été transmis au Nicaragua ;
                        Considérant que, dans sa requête, le Costa Rica a fait connaître à la
                     Cour qu’il avait désigné S. Exc. M. Edgar Ugalde Alvarez comme agent, et
                     S. Exc. M. Jorge Urbina et M. Sergio Ugalde comme coagents ; et que, par

                     4




4 CIJ1063.indb 136                                                                                  16/04/15 12:57

                     462 	        délimitation maritime (ordonnance 1 IV 14)

                     une lettre en date du 31 mars 2014, le Nicaragua a fait connaître à la Cour
                     qu’il avait désigné S. Exc. M. Carlos José Argüello Gómez comme agent ;
                        Considérant que, au cours d’une réunion que le président de la Cour a
                     tenue avec les représentants des Parties le 31 mars 2014, en application de
                     l’article 31 du Règlement, ceux‑ci ont exposé les vues de leurs gouverne-
                     ments respectifs quant aux délais nécessaires pour établir les premières
                     pièces de la procédure écrite ; que S. Exc. M. Jorge Urbina, coagent du
                     Costa Rica, se référant au fait que les questions soulevées dans l’affaire
                     étaient bien connues des Parties, a indiqué que celle‑ci pouvait être tran-
                     chée rapidement et a sollicité en conséquence un délai de six mois aux fins
                     de la préparation du mémoire ; et que l’agent du Nicaragua, se référant
                     notamment à la complexité des questions de délimitation maritime qui
                     se posaient en l’espèce, et au fait que la requête avait en réalité intro­­
                     duit deux instances distinctes, a indiqué qu’un délai de douze mois au
                     moins était nécessaire pour la préparation du contre‑mémoire de son
                     ­gouvernement ;
                        Compte tenu des vues des Parties,
                       Fixe comme suit les dates d’expiration des délais pour le dépôt des
                     pièces de la procédure écrite :
                       Pour le mémoire de la République du Costa Rica, le 3 février 2015 ;
                       Pour le contre‑mémoire de la République du Nicaragua, le 8 décembre
                     2015 ;
                       Réserve la suite de la procédure.
                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le premier avril deux mille quatorze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République du
                     Costa Rica et au Gouvernement de la République du Nicaragua.


                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     5




4 CIJ1063.indb 138                                                                                    16/04/15 12:57

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071179-1




4 CIJ1063.indb 140                                                16/04/15 12:57

